Citation Nr: 0319552	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active duty for training from November 1975 
to March 1976, April 1986 to September 1986,  and from 
November 1986 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.


REMAND

The Board attempted to develop evidence in this case.  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) is invalid.  In view of the 
Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal 
considering the new evidence submitted.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




